ORDER
This appeal was transferred to this court by the court of appeal pursuant to La.Code Civ.P. art. 2162, on the ground that the judgment of the trial court declared part of an ordinance unconstitutional.
Our review of the record reveals that the trial court’s judgment declared the penalty provision of the ordinance “invalid” since it imposed a possible jail term in excess of the thirty day limit provided in La.R.S. 33:1243. Although the trial court in its oral reasons stated the penalty provision was “unconstitutional,” the court did not indicate which constitutional provisions were violated. Additionally, since the penalty provisions were not at issue in plaintiff’s suit for injunction, any reference to the constitutionality of penalty provisions were not essential to the trial court’s judgment.
Accordingly, the case is transferred to the court of appeal for consideration of the appeal on the merits.
FOR THE COURT:
/s/ Pascal F, Calogero, Jr.
Pascal F. Calogero, Jr.
Chief Justice
LEMMON, J., not on panel.